IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0715
                            Filed October 19, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TROY DANIEL DOWELL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Sarah Crane, Judge.



      Troy Dowell appeals his conviction for indecent exposure. AFFIRMED.



      Gary Dickey of Dickey, Campbell, & Sahag Law Firm, PLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., Tabor, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


VOGEL, Senior Judge.

      Troy Dowell appeals his conviction for indecent exposure. He argues his

conviction is not supported by substantial evidence and is against the weight of the

evidence. We reject his arguments and affirm.

   I. Background Facts and Proceedings.

      On the evening of November 8, 2020, M.W. went to a store in Des Moines

where her boyfriend worked. While she was in the store, she noticed a man—later

identified as Dowell—watching her. She eventually bought a few things, left the

building, and sat in her vehicle in the store parking lot while she waited for her

boyfriend’s shift to end. She noticed Dowell left the store soon after she did.

Security video shows M.W. entering the driver’s seat of her car and then Dowell

sitting on the curb on the driver’s side of her car about one empty parking space

away. About thirty seconds later, Dowell stood up, walked over to a passing

bicyclist, took a candy bar from the bicyclist, and sat back down on the curb. While

Dowell walked toward the bicyclist, his back to M.W. but his front facing the

camera, his penis briefly becomes visible. He quickly pulled down his shirt and

continued walking with an odd gait. After he sat back down, M.W. saw Dowell’s

penis, testifying he “had his genitalia out and he was touching it.” She further

testified he was “groping himself” and “masturbating” with “an up-and-down

motion.” From her car, she called her boyfriend and the police. Her boyfriend

quickly exited the store and saw Dowell “fiddling with his pants” with “his hand in

his pants.” The two men briefly spoke, and Dowell got into a car but then walked

away from the property.
                                            3


       Officer Brandon Holtan with the Des Moines Police Department responded

to M.W.’s call. After arriving at the store, he spoke to M.W. and her boyfriend and

then identified a car in the parking lot registered to Dowell. Later in his shift, Officer

Holtan responded to another call approximately two blocks away from the store.

Upon arriving at that location, Officer Holtan found Dowell on his back and

screaming. Dowell’s pants—women’s leggings—were around his ankles and over

his shoes, leaving his penis exposed. He eventually calmed down and spoke to

Officer Holtan. He remembered going to the store and interacting with M.W.’s

boyfriend, but “he was very apprehensive to make any admissions” about exposing

himself or interacting with M.W.

       Dowell was arrested and charged with indecent exposure. After a bench

trial, he was convicted as charged. He filed a motion for new trial and in arrest of

judgment, both of which the district court denied. Before sentencing, he stipulated

to having two prior convictions for sexually predatory offenses.               With the

enhancement for a third or subsequent sexually predatory offense, the court

sentenced him to a term of incarceration not to exceed ten years. He appeals.

   II. Analysis.

       A. Sufficiency of the Evidence

               We review sufficiency of the evidence claims for correction of
       errors at law. When evaluating the sufficiency of the evidence, we
       consider whether, taken in the light most favorable to the State, the
       finding of guilt is supported by substantial evidence in the record.
       There is substantial evidence if the evidence would convince a
       rational fact finder the defendant is guilty beyond a reasonable doubt.
       We draw all legitimate inferences in support of the verdict. However,
       evidence which merely raises suspicion, speculation, or conjecture
       is insufficient. The evidence must at least raise a fair inference of
       guilt as to each essential element of the crime.
                                         4


State v. Crawford, 974 N.W.2d 510, 516–17 (Iowa 2022) (cleaned up).

      The crime of indecent exposure has four elements:

             1. The exposure of genitals or pubes to someone other than
      a spouse . . . ;
             2. That the act is done to arouse the sexual desires of either
      party;
             3. The viewer was offended by the conduct; and
             4. The actor knew, or under the circumstances should have
      known, the victim would be offended.

State v. Jorgensen, 758 N.W.2d 830, 834 (Iowa 2008) (alteration in original)

(quoting State v. Isaac, 756 N.W.2d 817, 819 (Iowa 2008)); see also Iowa Code

§ 709.9(1) (2020). “It is only exposure with a sexual motivation, inflicted upon an

unwilling viewer, which will constitute the offense.” Isaac, 756 N.W.2d 817, 819

(Iowa 2008) (quoting State v. Bauer, 337 N.W.2d 209, 211 (Iowa 1983)).

      Dowell argues the evidence is insufficient to support the first two elements.

As to the first element—whether M.W. saw Dowell’s penis—Dowell points to

M.W.’s statements to Officer Holtan at the store. Dowell’s counsel elicited the

following testimony, without objection, while cross-examining Officer Holtan:

             Q. Did you review your body cam video prior to today’s
      testimony? A. Yes, I did.
             Q. And you asked [M.W.] (reading) was he masturbating and
      she said, I didn’t get enough of a look. I saw things jiggling, and I
      looked away. I don’t know what he was trying to do, but it wasn’t
      cute? A. That seems correct.

Dowell argues M.W.’s statement, given immediately after their encounter, shows

she did not see his penis.

      M.W.’s statement to the officer at the scene was in response to his question

as to whether Dowell was masturbating, not whether she saw his penis. M.W.

explicitly testified at trial she saw Dowell’s penis.   Her testimony therefore is
                                         5


sufficient evidence to support the specific element of the crime that Dowell

exposed his genitals to her. Accord State v. Donahue, 957 N.W.2d 1, 10–11 (“A

sexual abuse victim’s testimony alone may be sufficient evidence for conviction.”).

Additionally, the brief glimpse of his penis on the security video indicates Dowell’s

penis was exposed around the time in question. The evidence is sufficient to

support finding M.W. saw Dowell’s penis.

       As to the second element—whether Dowell acted for sexual gratification—

M.W. explicitly testified she saw him groping his genitalia and making other

masturbatory movements. Again, her testimony is sufficient to prove he acted for

sexual gratification.   Accord Donahue, 957 N.W.2d at 10–11.          Nevertheless,

Dowell argues he was too intoxicated to form the specific intent needed to act for

sexual gratification. Voluntary intoxication “may negate criminal intent.” State v.

Caldwell, 385 N.W.2d 553, 557 (Iowa 1986). When a defendant is intoxicated, “he

will not be absolved of criminal responsibility if he still possesses mental capacity

to entertain the intent. Mere intoxication is not sufficient.” State v. Guerrero

Cordero, 861 N.W.2d 253, 259 (Iowa 2015) (quoting State v. Wilson, 11 N.W.2d

737, 745–46 (Iowa 1943)), overruled on other grounds by Alcala v. Marriott Int’l,

Inc., 880 N.W.2d 699, 708 n.3 (Iowa 2016).

       Dowell points to several indications he was intoxicated that night. M.W.

testified he appeared to be “tweaking,” which in her words means “they’re in a sort

of incapacitated state, where they’re basically kind of acting crazy.” Her boyfriend

testified he appeared to be under the influence because he was sweating in cool

weather, acting “uncomfortably calm,” and slurring and muffling his speech. Officer

Holtan testified he appeared to be under the influence because his behavior was
                                         6


erratic, his speech was slurred and mumbled, and later he was found naked and

screaming. Additionally, Dowell points to his unusual behavior of wearing women’s

leggings as pants, leaving his car in the store parking lot, fidgeting throughout the

security video, and walking over to meet and take a candy bar from the bicyclist in

the middle of his accused conduct.

       The record contains evidence Dowell was under the influence of something

that night, but the record also indicates he was in control of his actions. The video

shows him sitting next to M.W.’s car, pulling down his leggings just far enough to

expose himself, covering himself when he stood to meet the bicyclist, returning to

sit next to the car, and promptly leaving the parking lot when M.W.’s boyfriend

confronted him.    Officer Holtan also testified Dowell answered questions and

remembered details of the night but was “apprehensive” about questions regarding

exposing himself. This evidence is sufficient to conclude Dowell retained the

mental capacity to act for sexual gratification despite his intoxication. With the

evidence sufficient to support the challenged elements for indecent exposure, we

reject his sufficiency-of-the-evidence challenge.

       B. Weight of the Evidence

       “We generally review rulings on motions for new trial asserting a verdict is

contrary to the weight of the evidence for an abuse of discretion.” State v. Ernst,

954 N.W.2d 50, 60 (Iowa 2021) (quoting State v. Ary, 877 N.W.2d 686, 706 (Iowa

2016)). “A new trial is appropriate under a weight-of-the-evidence challenge ‘only

in the extraordinary case in which the evidence preponderates heavily against the

verdict rendered.’” Id. (quoting Ary, 877 N.W.2d at 706). “The question for the

court is . . . whether a greater amount of credible evidence suggests the verdict
                                          7


rendered was a miscarriage of justice.” Id. (alteration in original) (quoting Ary, 877

N.W.2d at 706).

       Dowell renews his arguments from above, arguing the weight of the

evidence does not support finding that M.W. saw his exposed penis or that he

acted for sexual gratification. In denying his motion for new trial, the district court

noted its authority to evaluate the credibility of witnesses and to draw inferences

from the security video. See State v. Thornton, 498 N.W.2d 670, 673 (Iowa 1993)

(“The [factfinder] is free to believe or disbelieve any testimony as it chooses and

to give weight to the evidence as in its judgment such evidence should receive.”).

We agree the court’s findings are within this authority, and we find no abuse of

discretion in denying his motion for new trial.

   III. Conclusion

       The witness testimony and security video provide substantial evidence to

support Dowell’s conviction. The district court did not abuse its discretion in

denying his motion for new trial based on the weight of the evidence.

       AFFIRMED.